Citation Nr: 0818962	
Decision Date: 06/09/08    Archive Date: 06/18/08

DOCKET NO.  07-02 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than March 16, 2002 
for the award of accrued benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

S. Bush, Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from August 1965 to September 1969.  He died in March 2002.  
The appellant is the veteran's surviving spouse.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2006 decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (the RO).

Procedural history

In a June 2002 rating decision, the RO granted the 
appellant's claims of entitlement to service connection for 
the cause of the veteran's death under the provisions of 
38 U.S.C.A. § 1310 and Dependent's Educational Assistance 
(DEA) benefits under Chapter 35, Title 38, United States 
Code.  On the notification letter accompanying the decision, 
the RO also informed the appellant that "we couldn't approve 
your claim for accrued benefits" because such claim had been 
field one day after the veteran's death.  The appellant 
filed a notice of disagreement in regards to the denial of 
accrued benefits.  The appeal was perfected with the 
submission of the appellant's substantive appeal (VA Form 9) 
in February 2004.

In January 2006, the Board issued a decision which granted 
the claim for accrued benefits, noting that the initial 
claim for accrued benefits showed "a faint, but discernable, 
date stamp from the Miami VA Medical Center (VAMC) on March 
16, 2002."  The above-referenced February 2006 DRO decision 
implemented the Board's decisions.  Separate one hundred 
percent disability ratings were assigned for accrued 
benefits purposes for lung cancer, brain cancer, liver 
cancer, adrenal cancer and a mood disorder secondary to 
cancer.  An effective date of March 16, 2002 was assigned.  
The appellant perfected an appeal as to the effective date 
assigned for the award of accrued benefits.  

In January 2008, the appellant presented sworn testimony at 
a personal hearing in Washington, D.C. which was chaired by 
the undersigned Veterans Law Judge.  
A transcript of that hearing has been associated with the VA 
claims folder.

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  


REMAND

In arguing that the assignment of the effective date March 
16, 2002 was in error, the appellant, through her 
representative, contends that the veteran sought treatment 
at the VA Medical Center (VAMC) in Miami in the year prior 
to his death in March 2002, in particular sometime in 
December 2001.  See the January 2008 hearing transcript, 
page 11.  If the veteran indeed sought medical treatment for 
his service-connected disabilities within a year prior to 
the time of the initial filing of the claim on March 16, 
2002, VA medical records could be construed as an informal 
claim and an earlier effective date could be awarded.  See 
38 C.F.R. §§ 3.155, 3.157(b)(1) (2007). 

The record currently contains treatment records from the 
VAMC in Miami which are dated just prior to the veteran's 
death in March 2002.  

Because the appellant has referred to VA medical records 
which she asserts have a bearing upon the claim, the agency 
of original jurisdiction must make reasonable efforts to 
obtain these records.  See 38 U.S.C.A. § 5103A; see also 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should obtain any records 
pertaining to treatment of the 
veteran from the VAMC in Miami, 
Florida dated prior to March 2002.  
All efforts to obtain such records 
should be documented in the claims 
folder.

2.  If additional pertinent evidence 
is received, VBA must readjudicate 
the issue of entitlement to an 
effective date prior to March 16, 
2002 for the grant of accrued 
benefits.  If the benefit sought on 
appeal remains denied, the appellant 
and her representative should be 
provided a supplemental statement of 
the case (SSOC) and should be given 
an appropriate opportunity to 
respond.

The appellant has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



